Opinion issued December 29, 2015




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                               ————————————
                                NO. 01-15-00148-CV
                               ———————————
                 CITY OF NASSAU BAY, TEXAS, Appellant
                                        V.
        H. RAY BARRETT AND 1438 KINGTREE LANE, Appellees



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-10661


                        MEMORANDUM OPINION

      The parties, representing that all matters at issue have been fully compromised

and settled, have filed a joint motion to dismiss the appeal. No opinion has issued.

See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2